Prosecution is Reopened
In view of the appeal brief filed on 04/24/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below (see the end of the action).

Previous Rejections
Applicant’s arguments, filed 12/21/2019, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Reminder re. Amendment Format
The Examiner notes that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in MPEP 714, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. 
The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
The Applicant is advised to correct the status of claims 24-25, from previously presented, to withdrawn.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 22, 23 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Watkin et al (US 2015/0150245) in view of Hewlett et al (USP 5,595,748 A).

Additionally, Watkin disclosed liposomes bound with [0047] compounds at the surface; however, Watkin did not specifically disclose an attractant, as recited in claim 1.
However, Hewlett et al. teach that nematode-attractants (e.g., tannins) advantageously control plant-parasitic nematodes [abstract], while avoiding a negative impact on the environment [col 1, line 60 to col 2, line 12]. Nematodes preferentially migrate toward tannins, and away from the plant [col 2, lines 3-12]. Furthermore, when included with formulations containing nematicides, the attractants attract the nematode toward the nematicide [col 2, lines 13-20]. 
Since Watkin taught (1) liposomes loaded with nematicides, and (2) bound with [0047] compounds at the surface, (3) for the control of nematodes, whereby (4) plant-parasitic nematodes are a major limiting factor for agricultural production, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Watkin, a nematode attractant, as taught by Hewlett. An ordinarily skilled artisan would have been so motivated, because nematode-attractants advantageously control plant-parasitic nematodes [abstract] while avoiding a negative impact on the environment [col 1, line 60 to col 2, line 12]. Furthermore, nematodes preferentially migrate toward attractants, away from the plant [col 2, lines 3-12]; and, when included with formulations 
The combined teachings of Watkin and Hewlett read on claims 1, 23 and 26.
Claims 2-6 are rendered prima facie obvious because Watkin disclosed [0003] lyophilization; 2-methyl-2-(methylthio)propionaldehyde; 500 μg/mL; emulsifiable concentrates [0004] and fertilizers [0005].
Claim 22 is rendered prima facie obvious because Watkin disclosed MLVs and SUVs [example 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/CELESTE A RONEY/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612